IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE DAVIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0955

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 17, 2015.

An appeal from an order of the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Willie Davis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and KELSEY, JJ., CONCUR.